Exhibit 10.1



BOYD GAMING CORPORATION 2002 STOCK INCENTIVE PLAN

NOTICE OF CAREER RESTRICTED STOCK UNIT AWARD



Grantee's Name and Address:

_________________________
_________________________
_________________________



You (the "Grantee") have been granted an award of Career Restricted Stock Units
(the "Award"), subject to the terms and conditions of this Notice of Career
Restricted Stock Unit Award (the "Notice"), the Boyd Gaming Corporation 2002
Stock Incentive Plan, as amended from time to time (the "Plan") and the Career
Restricted Stock Unit Agreement (the "Agreement") attached hereto, as follows.
Unless otherwise provided herein, the terms in this Notice shall have the same
meaning as those defined in the Plan.

Award Number

___________________________________

Date of Award

___________________________________

Total Number of Career Restricted Stock Units Awarded (the "Units")

___________________________________

Vesting Schedule

 

The Grantee's Units will "vest" based on his or her attained age and years of
Continuous Service at the time of his or her termination of Continuous Service,
as provided in the table below. For purposes of this Notice and the Agreement,
the term "vest" shall mean, with respect to any Units, that such Units are no
longer subject to forfeiture to the Company. If the Grantee would become vested
in a fraction of a Unit, such Unit shall not vest until the Grantee becomes
vested in the entire Unit.

Vesting shall cease upon the date the Grantee's Continuous Service with the
Company terminates for any reason, including death or Disability. In the event
the Grantee terminates his or her employment for any reason, including death or
Disability, any unvested Units held by the Grantee immediately following such
termination shall be deemed to be reconveyed to the Company and the Company
shall thereafter be the legal and beneficial owner of the Units and shall have
all rights and interest in or related thereto without further action by the
Grantee.



Age at Termination

Years of Service

Percentage of Units Vested

Less than 60

N/A

0%

60 or older

Less than 15 years

0%

60 or older

At least 15 but less than 20 years

50%

60 or older

At least 20 but less than 25 years

75%

60 or older

25 or more years

100%



In the event of the Grantee's change in status from Employee to Consultant or
Director, the determination of whether such change in status results in a
termination of employment will be determined in accordance with Section 409A of
the Code.

During any authorized leave of absence, the vesting of the Units as provided in
this schedule shall be suspended (to the extent permitted under Section 409A of
the Code) after the leave of absence exceeds a period of three (3) months. The
Vesting Schedule of the Units shall be extended by the length of the suspension.
Vesting of the Units shall resume upon the Grantee's termination of the leave of
absence and return to Continuous Service to the Company or a Related Entity;
provided, however, that if the leave of absence exceeds six (6) months, and a
return to service upon expiration of such leave is not guaranteed by statute or
contract, then (a) the Grantee's Continuous Service shall be deemed to terminate
on the first day following such six-month period and (b) the Grantee will
forfeit the Units that are unvested on the date of the Grantee's termination of
Continuous Service. An authorized leave of absence shall include sick leave,
military leave, or other bona fide leave of absence (such as temporary
employment by the government).

In the event of a Grantee's death or termination of Continuous Service as a
result of Disability, the Grantee will be deemed to have attained age 60, and
his or her Units will vest and be converted based on his or her years of
Continuous Service through the date of death or termination of Continuous
Service as a result of Disability. In addition, if the Company experiences a
Corporate Transaction or a Change in Control (each as defined in the Plan), the
Grantee will be deemed to have attained age 60, and his or her Units will vest
and be converted based on his or her years of Continuous Service through the
date of such Corporate Transaction or Change in Control.

The Administrator reserves the right to reduce or terminate a Grantee's Award in
the event of a Grantee's termination of Continuous Service for Cause. For this
purpose, "Cause" means (1) "Cause" as such term is expressly defined in a
then-effective written agreement between the Grantee and the Company or a
Related Entity, or (2) in the absence of such then-effective written agreement
and definition, is based on, in the determination of the Administrator, the
Grantee's: (i) refusal or failure to act in accordance with any specific, lawful
direction or order of the Company or a Related Entity; (ii) unfitness or
unavailability for service or unsatisfactory performance (other than as a result
of Disability); (iii) performance of any act or failure to perform any act in
bad faith and to the detriment of the Company or a Related Entity; (iv)
dishonesty, intentional misconduct or material breach of any agreement with the
Company or a Related Entity; or (v) commission of a crime involving dishonesty,
breach of trust, or physical or emotional harm to any person.

Total Number of Career Restricted Stock Units Awarded (the "Units")

 

___________________________________

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.

Boyd Gaming Corporation, a Nevada corporation

By: ________________________________

Title: _____________________________

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE UNITS SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE'S CONTINUOUS SERVICE (NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED THIS AWARD OR ACQUIRING SHARES HEREUNDER). THE
GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE
AGREEMENT, NOR IN THE PLAN, SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT
TO CONTINUATION OF THE GRANTEE'S CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN
ANY WAY WITH THE GRANTEE'S RIGHT OR THE COMPANY'S RIGHT TO TERMINATE THE
GRANTEE'S CONTINUOUS SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE'S STATUS IS
AT WILL.

Grantee Acknowledges and Agrees

:



The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof. The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan. The Grantee further agrees and acknowledges that this
Award is a non-elective arrangement pursuant to Section 409A of the Code.

The Grantee further acknowledges that, from time to time, the Company may be in
a "blackout period" and/or subject to applicable federal securities laws that
could subject the Grantee to liability for engaging in any transaction involving
the sale of the Company's Shares. The Grantee further acknowledges and agrees
that, prior to the sale of any Shares acquired under this Award, it is the
Grantee's responsibility to determine whether or not such sale of Shares will
subject the Grantee to liability under insider trading rules or other applicable
federal securities laws.

The Grantee understands that the Award is subject to the Grantee's consent to
access this Notice, the Agreement, the Plan and the Plan prospectus
(collectively, the "Plan Documents") in electronic form on the Company's
intranet. By signing below (or by providing an electronic signature) and
accepting the grant of the Award, the Grantee: (i) consents to access electronic
copies (instead of receiving paper copies) of the Plan Documents via the
Company's intranet; (ii) represents that the Grantee has access to the Company's
intranet; (iii) acknowledges receipt of electronic copies, or that the Grantee
is already in possession of paper copies, of the Plan Documents; and
(iv) acknowledges that the Grantee is familiar with and accepts the Award
subject to the terms and provisions of the Plan Documents.

The Grantee hereby agrees that all questions of interpretation and
administration relating to this Notice, the Plan and the Agreement shall be
resolved by the Administrator in accordance with Section 8 of the Agreement. The
Grantee further agrees to the venue selection and waiver of a jury trial in
accordance with Section 9 of the Agreement. The Grantee further agrees to notify
the Company upon any change in his or her residence address indicated in this
Notice.



Date: ___________________________

_________________________
Grantee's Signature

_________________________
Grantee's Printed Name

_________________________
Address

_________________________
City, State & Zip






--------------------------------------------------------------------------------




Award Number: __________________

BOYD GAMING CORPORATION 2002 STOCK INCENTIVE PLAN



CAREER RESTRICTED STOCK UNIT AGREEMENT

Issuance of Units. Boyd Gaming Corporation, a Nevada corporation (the
"Company"), hereby issues to the Grantee (the "Grantee") named in the Notice of
Career Restricted Stock Unit Award (the "Notice") an award (the "Award") of the
Total Number of Career Restricted Stock Units set forth in the Notice (the
"Units"), subject to the Notice, this Career Restricted Stock Unit Agreement
(the "Agreement") and the terms and provisions of the Boyd Gaming Corporation
2002 Stock Incentive Plan, as amended from time to time (the "Plan"), which is
incorporated herein by reference. Unless otherwise provided herein, the
capitalized terms in this Agreement shall have the same meaning as those defined
in the Plan.

Transfer Restrictions. The Units may not be transferred in any manner other than
by will or by the laws of descent and distribution.

Conversion of Units and Issuance of Shares.

General. Subject to Sections 3(b) and 3(c), one share of Common Stock shall be
issuable for each vested Unit (the "Shares") upon the earlier of the Grantee's:
(i) termination of Continuous Service (which termination constitutes a
"separation from service" as defined in Section 409A of the Code); (ii) death;
or (iii) immediately prior to the specified effective date of a Change in
Control or a Corporate Transaction which also constitutes a change in the
ownership or effective control, or in the ownership of a substantial portion of
the assets (as defined in Section 409A of the Code) of the Company. Immediately
thereafter, or as soon as administratively feasible, the Company will transfer
such Shares to the Grantee upon the satisfaction of any required tax or other
withholding obligations. Effective upon the consummation of a Change in Control
or Corporate Transaction, the Award shall terminate. Any fractional Unit
remaining after the Award is fully vested shall be discarded and shall not be
converted into a fractional Share.

Delay of Conversion. The conversion of the Units to Common Stock under Section
3(a), above, shall be delayed in the event the Company reasonably anticipates
that the issuance of Common Stock would constitute a violation of federal
securities laws or other Applicable Law. If the conversion of the Units to
Common Stock is delayed by the provisions of this Section 3(b), the conversion
of such Units to Common Stock shall occur at the earliest date at which the
Company reasonably anticipates issuing the Common Stock will not cause a
violation of federal securities laws or other applicable law. For purposes of
this Section 3(b), the issuance of Common Stock that would cause inclusion in
gross income or the application of any penalty provision or other provision of
the Code is not considered a violation of Applicable Laws.

Delay of Issuance of Shares. The Company shall have the authority to delay the
issuance of any shares of Common Stock under this Section 3 to the extent it
deems necessary or appropriate to comply with Section 409A(a)(2)(B)(i) of the
Code (relating to payments made to certain "key employees" of certain
publicly-traded companies); in such event, any shares of Common Stock to which
the Grantee would otherwise be entitled during the six (6) month period
following the date of the Grantee's termination of Continuous Service will be
issued on the first business day following the expiration of such six (6) month
period.

Right to Shares. The Grantee shall not have any right in, to or with respect to
any of the Shares (including any voting rights or rights with respect to
dividends paid on the Common Stock) issuable under the Award until the Award is
settled by the issuance of such Shares to the Grantee.

Tax Liability.

Tax Liability. The Grantee is ultimately liable and responsible for all taxes
owed by the Grantee in connection with the Award, regardless of any action the
Company or any Related Entity takes with respect to any tax withholding
obligations that arise in connection with the Award. Neither the Company nor any
Related Entity makes any representation or undertaking regarding the treatment
of any tax withholding in connection with the grant or vesting of the Award or
the subsequent sale of Shares issuable pursuant to the Award. The Company does
not commit and is under no obligation to structure the Award to reduce or
eliminate the Grantee's tax liability.

Payment of Withholding Taxes. Prior to any event in connection with the Award
(e.g., vesting) that the Company determines may result in any tax withholding
obligation, whether United States federal, state, local or non-U.S., including
any employment tax obligation (the "Tax Withholding Obligation"), the Grantee
must arrange for the satisfaction of the minimum amount of such Tax Withholding
Obligation in a manner acceptable to the Company.

By Share Withholding.

The Grantee authorizes the Company to, upon the exercise of its sole discretion,
withhold from those Shares issuable to the Grantee the whole number of Shares
sufficient to satisfy the minimum applicable Tax Withholding Obligation. The
Grantee acknowledges that the withheld Shares may not be sufficient to satisfy
the Grantee's minimum Tax Withholding Obligation. Accordingly, the Grantee
agrees to pay to the Company or any Related Entity as soon as practicable,
including through additional payroll withholding, any amount of the Tax
Withholding Obligation that is not satisfied by the withholding of Shares
described above.

By Sale of Shares

. Unless the Grantee determines to satisfy the Tax Withholding Obligation by
some other means in accordance with clause (iii) below, the Grantee's acceptance
of this Award constitutes the Grantee's instruction and authorization to the
Company and any brokerage firm determined acceptable to the Company for such
purpose to sell on the Grantee's behalf a whole number of Shares from those
Shares issuable to the Grantee as the Company determines to be appropriate to
generate cash proceeds sufficient to satisfy the minimum applicable Tax
Withholding Obligation. Such Shares will be sold on the day such Tax Withholding
Obligation arises (e.g., a vesting date) or as soon thereafter as practicable.
The Grantee will be responsible for all broker's fees and other costs of sale,
and the Grantee agrees to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to any such sale. To the extent the
proceeds of such sale exceed the Grantee's minimum Tax Withholding Obligation,
the Company agrees to pay such excess in cash to the Grantee. The Grantee
acknowledges that the Company or its designee is under no obligation to arrange
for such sale at any particular price, and that the proceeds of any such sale
may not be sufficient to satisfy the Grantee's minimum Tax Withholding
Obligation. Accordingly, the Grantee agrees to pay to the Company or any Related
Entity as soon as practicable, including through additional payroll withholding,
any amount of the Tax Withholding Obligation that is not satisfied by the sale
of Shares described above.

By Check, Wire Transfer or Other Means

. At any time not less than five (5) business days (or such fewer number of
business days as determined by the Administrator) before any Tax Withholding
Obligation arises (e.g., a vesting date), the Grantee may elect to satisfy the
Grantee's Tax Withholding Obligation by delivering to the Company an amount that
the Company determines is sufficient to satisfy the Tax Withholding Obligation
by (x) wire transfer to such account as the Company may direct, (y) delivery of
a certified check payable to the Company, or (z) such other means as specified
from time to time by the Administrator.

Notwithstanding the foregoing, the Company or a Related Entity also may satisfy
any Tax Withholding Obligation by offsetting any amounts (including, but not
limited to, salary, bonus and severance payments) payable to the Grantee by the
Company and/or a Related Entity.

Entire Agreement; Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee's interest except by
means of a writing signed by the Company and the Grantee. These agreements are
to be construed in accordance with and governed by the internal laws of the
State of Nevada without giving effect to any choice of law rule that would cause
the application of the laws of any jurisdiction other than the internal laws of
the State of Nevada to the rights and duties of the parties. Should any
provision of the Notice or this Agreement be determined to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.

Construction. The captions used in the Notice and this Agreement are inserted
for convenience and shall not be deemed a part of the Award for construction or
interpretation. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term "or" is not intended to be exclusive, unless the context clearly requires
otherwise.

Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Agreement shall
be submitted by the Grantee or by the Company to the Administrator. The
resolution of such question or dispute by the Administrator shall be final and
binding on all persons.

Venue and Waiver of Jury Trial. The parties agree that any suit, action, or
proceeding arising out of or relating to the Notice, the Plan or this Agreement
shall be brought in the United States District Court for the District of Nevada
(or should such court lack jurisdiction to hear such action, suit or proceeding,
in a state court in Clark County, Nevada) and that the parties shall submit to
the jurisdiction of such court. The parties irrevocably waive, to the fullest
extent permitted by law, any objection the party may have to the laying of venue
for any such suit, action or proceeding brought in such court. THE PARTIES ALSO
EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH
SUIT, ACTION OR PROCEEDING. If any one or more provisions of this Section 9
shall for any reason be held invalid or unenforceable, it is the specific intent
of the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.

Notices. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery, upon deposit for
delivery by an internationally recognized express mail courier service or upon
deposit in the United States mail by certified mail (if the parties are within
the United States), with postage and fees prepaid, addressed to the other party
at its address as shown in these instruments, or to such other address as such
party may designate in writing from time to time to the other party.

Data Privacy. The Grantee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Grantee's
personal data as described in this Agreement by and among, as applicable, the
Grantee's employer, the Company, and any Related Entity for the exclusive
purpose of implementing, administering and managing the Grantee's participation
in the Plan. The Grantee understands that the Company or any Related Entity may
hold certain personal information about the Grantee, including, but not limited
to, the Grantee's name, home address and telephone number, date of birth, social
security/insurance number or other identification number, salary, nationality,
job title, any shares of Common Stock or directorships held in the Company,
details of all awards or any other entitlement to shares awarded, canceled,
vested, unvested or outstanding in the Grantee's favor, for the purpose of
implementing, administering and managing the Plan ("Data"). The Grantee
understands that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Grantee's country, or elsewhere, and that the recipient's
country may have different data privacy laws and protections than the Grantee's
country. The Grantee understands that the Grantee may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Grantee's local human resources representative. The Grantee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing the
Grantee's participation in the Plan, including any requisite transfer of such
Data as may be required to a broker, escrow agent or other third party with whom
the Shares received upon vesting of the Units may be deposited. The Grantee
understands that Data will be held only as long as is necessary to implement,
administer and manage the Grantee's participation in the Plan. The Grantee
understands that the Grantee may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing the Grantee's local human resources
representative. The Grantee understands that refusal or withdrawal of consent
may affect the Grantee's ability to participate in the Plan. For more
information on the consequences of the Grantee's refusal to consent or
withdrawal of consent, the Grantee understands that the Grantee may contact the
Grantee's local human resources representative.

Amendment to Meet the Requirements of Section 409A. The Grantee acknowledges
that the Company, in the exercise of its sole discretion and without the consent
of the Grantee, may amend or modify this Agreement in any manner and delay the
issuance of any Shares issuable pursuant to this Agreement to the minimum extent
necessary to meet the requirements of Section 409A of the Code as amplified by
any Treasury regulations or guidance from the Internal Revenue Service as the
Company deems appropriate or advisable.

END OF AGREEMENT



 




--------------------------------------------------------------------------------


